Title: John Adams to Abigail Adams, 16 June 1776
From: Adams, John
To: Adams, Abigail


     
      
       June 16. 1776
      
     
     Yesterday was to me a lucky Day, as it brought me two Letters from you, one dated May 27. and the other June 3d.
     Dont be concerned, about me, if it happens now and then that you dont hear from me, for some Weeks together. If any Thing should injure my Health materially, you will soon hear of it. But I thank God I am in much better Health than I expected to be. But this cannot last long, under the Load that I carry. When it becomes too great for my Strength I shall ask leave to lay it down and come home. But I will hold it out a good while yet, if I can.
     I am willing to take the Woodland Sister mentions, and the Watch and the sword. As to the Lighter, it cost more than five hundred Dollars in hard Cash.
     I wish our Uncle Norton Quincy had as much Ambition, as he has Virtue and Ability. A Deficiency of Ambition is as criminal and injurious as an Excess of it.—Tell him I say so.—How shall We contrive to make so wise and good a Man ambitious? Is it not a sin to be so modest. Ask him how he can answer it? So! then it seems the Brigadier Joseph Palmer was obliged to step down Stairs in order to keep my Brother, out of the lower Room. . . . I am sorry for it.
     Thanks for your Quotation from Sully. It is extreamly appropos.
     I am very glad you are so well provided with Help. Give my Respects to Mr. Belcher, and his Family. Tell him, I am obliged to him for his Kind Care of the Farm. I wish I could go out with him, and see the Business go on, but I cant.
     Thank your Father, and my Mother, for their kind Remembrance of me. Return my Duty to both.
     Charles’s young Heroism charms me. Kiss him. Poor Mugford. Yet glorious Mugford.—How beautifull and sublime it is to die for ones Country.—What a fragrant Memory remains!
     The Rumour you heard of General Gates, will prove premature. I endeavoured both here and with the General, to have it so, and should have succeeded, if it had not been for the Loss of General Thomas. Cruel small Pox! worse than the sword! But now I fear We must part with Gates for the sake of Canada.
     Mrs. Montgomery is a Lady like all the Family, of refined Sentiments and elegant Accomplishments. Her Letter, as you quote it, is very pathetic.
     Do you mean that our Plymouth Friends are in Trouble for a disordered son! If so, I am grieved to the Heart. God grant them Support under so severe an Affliction. But this World is a scene of Afflictions.
     Rejoice to hear that the Enemy has not fortified. Hope they will not be suffered to attempt it.
     Dont think about my Cloaths. I do well enough in that Respect. As to your House at Boston, do with it, as you please. Sell it, if you will, but not for a farthing less than it cost me. Let it, if you please, but take Care who your Tenant is—both of his Prudence to preserve the House, and his Ability to pay the Rent.
     Your Brother, I hope will be promoted. He is fit for it, and has deserved it. If his Name comes recommended from the General Court, he will have a Commission for a Field Officer, and I will recommend him to the General for his Notice.
     My Pupil, if he pleases, will do Honour to his Preceptor, and important service to his Country. I hope his Zeal and Fidelity will be found equal to his Abilities.
     I will endeavour to relieve your Head Ach if I can.
     I send you all the News, in the Papers. Great Things are on the Tapis. These Throws will usher in the Birth of a fine Boy. We have no Thoughts of removing from hence—there is no occasion for it.
    